Appeal Form No. 4
                                 UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF ARIZONA
 In Re                                                     Chapter 13
   JAMES WILL BONHAM
                                                           Case No. 2:17-BK-13145

                                                           Adv. No. N/A

                                            Debtor(s)      BAP No. 18-1209

      JAMES WILL BONHAM




                                        Appellant(s)
 v.                                                        MEMO TO BANKRUPTCY APPELLATE
      RUSSELL BROWN, TRUSTEE                               PANEL OF THE NINTH CIRCUIT RE:
                                                           STATUS OF CERTIFICATE OF READINESS


                                        Appellee(s)

TO:      Clerk, US Bankruptcy Appellate Panel of the Ninth Circuit, 125 S. Grand Ave, Pasadena, CA 91105

Please be advised that as of date:

                        The Designation of Record is on file.
                    ✘   The Designation of Record is not on file.

                        The Statement of Issues is on file.
                    ✘   The Statement of Issues is not on file.

                        A transcript has been designated and the reporters transcript is on file.
                        A transcript has been designated and the reporters transcript is not on file.
                    ✘
                        A transcript has been designated and the designating party has filed a request for transcript.
                    ✘   A transcript has been designated and the designating party has not filed a request for transcript.

                        Other:




Dated: October 5, 2018
                                                           GEORGE PRENTICE, CLERK OF COURT
                                                             STACI JO FAGAN
                                                        By: ________________________
                                                               Deputy Clerk

       Case 2:17-bk-13145-BKM          Doc 180 Filed 10/05/18 Entered 10/05/18 10:15:11                 Desc
                                        Main Document    Page 1 of 1
